Citation Nr: 1500874	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-28 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from February 1966 to January 1969.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Fargo, North Dakota.

In June 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  Virtual VA Entry August 24, 2013.

The Board notes that the appeal has been developed as a claim of service connection for PTSD.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the claim is recharacterized to include any psychiatric disorder, including PTSD.

The Board has considered documentation included in Virtual VA and VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the June 2013 hearing, the Veteran testified that he receives psychiatric treatment from a psychologist in Dickinson.  Hearing Transcript, p. 5-7.  Currently, there are no treatment records associated with the claims file.  These records should be requested.

Additionally, as discussed at the hearing, a clarifying VA medical opinion is needed in this matter.  Hearing Transcript, p. 5-7.  Specifically, September 2011 VA examiners diagnosed PTSD but attributed it to an uncorroborated stressor, which was also found unrelated to a fear of hostile military or terrorist activity.  The examiners further determined that while other claimed stressors were related to a fear of hostile military or terrorist activity, they did not meet Criteria A in establishing a PTSD diagnosis.  A July 2011 VA provider diagnosed PTSD and dysthymic disorder but did not offer a nexus opinion.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he provide any authorization forms necessary to allow the RO to obtain treatment from his treating psychologist in Dickinson, discussed at the June 2013 personal hearing.

Thereafter, the RO should attempt to obtain those records.  If no records can be obtained, VA's efforts must be documented for the record.

2.  The Veteran should be afforded a VA psychiatric examination to address the nature and likely etiology of any current psychiatric disorder.  

The examiner is to be provided access to the paper file, Virtual VA, and VBMS as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

The examiner should identify all current psychiatric disorders.

For each diagnosis identified, the examiner is requested to offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the disorder is due to an injury or other event or incident of the Veteran's period of active service.  
With respect to posttraumatic stress disorder (PTSD), the RO/AMC should provide the examiner with a summary of any verified in-service stressors and the examiner must be instructed that only these events, or any stressor related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If a PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity.

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  The Veteran is to be notified that it is his responsibility to report for VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).
  
4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the appellant and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




